     4:19-cr-03032-JMG-CRZ Doc # 1 Filed: 03/19/19 Page 1 of 4 - Page ID # 1




                         IN THE UNITED STATES DISTRICT COURT                             FILED
                                                                                 U.S. DIS TRICT COURT
                             FOR THE DISTRICT OF NEBRASKA                       DISTRIC T OF NEBR,'\SJ,A

UNITED STATES OF AMERICA,                                                       20i 9K~R 19 PH 4: 45

                       Plaintiff,                                       4:19CRG,, vt..   l.,i   Ll •\..   'vLtfli(
                                                                               3032-
                                                                   INDICTMENT
       vs.
                                                                   18 U.S .C. § 641
BRANDI J. BAXTER,
                                                                18 U.S.C. § 1001(a)(3)
                       Defendants.


       The Grand Jury charges:

                                      INTRODUCTION

       1.      At all times material to this Indictment, BRANDI J. BAXTER was a resident of the

federal District of Nebraska.

       2.      BRANDI J. BAXTER executed a scheme to defraud the U.S. Social Security

Administration (SSA) and the Nebraska Department of Health and Human Services (NDHHS).

      3.     Social Security Disability (SSI) is a resource-based program providing monthly

benefits to people with limited income and resources who are disabled. Benefit eligibility for SSI

is determined in part on all available resources, assets, income, and living arrangements.

       4.      The scheme was effectuated through a series of factual concealments by BRANDI

J. BAXTER. Specifically, BRANDI J. BAXTER concealed on numerous occasions that her

husband JESSE BAXTER, was residing in the family home located in Grand Island, Nebraska, at

an address made fully known to the grand jury.

       5.      The scheme also included the application and approval of Social Security Disability

(SSI) benefits for the daughter of the Defendant, T.L. BAXTER, whose full name is known to the




                                                 1
     4:19-cr-03032-JMG-CRZ Doc # 1 Filed: 03/19/19 Page 2 of 4 - Page ID # 2




Grand Jury. T.L. BAXTER was medically approved by SSA pursuant to a July 7, 2015,

determination by the Social Security Administration.

       6.      On the application for T.L. Baxter, Defendant, BRANDI J. BAXTER reported that

Jesse Baxter no longer lived with BRANDI J. BAXTER.

       7.      The scheme also included BRANDI J. BAXTER providing false information that

Jesse Baxter did not live in the family home, to the SSA concerning a redetermination of Social

Security benefits for another daughter of the Defendant, N.N.B, whose full name is known to the

Grand Jury.

       8.      The scheme also included applications to the Nebraska Department of Health and

Human Services for public assistance benefits by BRANDI J. BAXTER. She applied for and

received SNAP (formerly known as food stamps) assistance through the Nebraska Department of

Health and Human Services.

       9.      BRANDI J. BAXTER falsely represented to the Nebraska Department of Health

and Human Services that Jesse Baxter no longer resided in the family home, resulting in the

approval of benefits to which she was not entitled.

       10.     The Grand Jury incorporates the Introduction above and further alleges as follows:

                                            COUNTI

       11 .    From on or about February 28, 2011, and continuing through on or about November

1, 2015, in the District of Nebraska, defendant, BRANDI J. BAXTER, did knowingly and willfully

steal, purloin and convert money of the Social Security Administration, a department or agency of

the United States, namely Social Security Supplemental Security Income ("SSI") payments to

which the defendant knew she was not entitled, having a value of approximately $19, 433.24.

       In violation of Title 18, United States Code, Section 641.



                                                2
     4:19-cr-03032-JMG-CRZ Doc # 1 Filed: 03/19/19 Page 3 of 4 - Page ID # 3




                                              COUNT II

        t2.     On or about August 24, 2016, in the District ofNebraska, the defendant, BRANDI

J. BAXTER, did lmowingly and willfully make and use a false writing and document, knowing

the same to contain a materially false, fictitious and fraudulent statement in a matter within the
                                                     .                                    .
jurisdiction of ,:he Social Security Administration, in that the defendant, BRANDI J. BAXTER,

presented a Form SSA-795 to the Social Security Administration which contained the materially

false representation, to wit, that Jesse Baxter did not live at her address, when in truth and fact, as

defendant BRANDI J. BAXTER then well knew, defendant BRANDI J. BAXTER and Jesse

Baxter have and did live together at the Grand Island address known to the Grand Jury.

       In violation of Title 18, United States Code, Section 1001(a)(3).

                                             COUNTill

       13.     From on .or about June, 2013, and contjnuing through on or about October, 2015,
                                                          .         .                    .
in the District of Nebraska, defendant, BRANDI J. BAXTER, ·did·knowingly and willfully steal,

purloin and convert money of the United States Department of Agriculture, a department or agency

of the United States, namely Supplemental Nutrition Assistance Pro~ (SNAP) benefits to

which the defendant knew she was not entitled, having a value of approximately $18,632.00.

       In violation of Title 18, United States Code, Section 641.

                                                      A TRUE BILL.




                                                      FOREPERS<6N




                                                 3
     4:19-cr-03032-JMG-CRZ Doc # 1 Filed: 03/19/19 Page 4 of 4 - Page ID # 4




       The United States of America requests that trial of this case be held in Lincoln, Nebraska,
pursuant to the rules of this Court.



                                             By:

                                                    Assistant U.S. Attorney




                                               4
